DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, and 13 of copending Application No. 17/559,083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are shown to be provisionally subject to nonstatutory double patenting rejections by comparing the claims of the current application with the claims of the copending application as shown below. The claims of the copending application anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US Application No. 17/556,432
US Application No. 17/559,083
Claim 1: An electro-optical device comprising: a plurality of digital scanning lines; a plurality of analog scanning lines; a digital signal line; an analog signal line; and a plurality of pixel circuits, wherein each pixel circuit of the plurality of pixel circuits includes a light emitting element, a digital driving circuit configured to perform digital driving in which display data is set through the digital signal line when the digital driving circuit is selected through one of the digital scanning lines of the plurality of digital scanning lines, and a drive current is supplied to the light emitting element in a period of a length corresponding to a grayscale value of the display data, and an analog driving circuit configured to perform analog driving setting in which an analog data voltage is set through the analog signal line when the analog driving circuit is selected through one of the analog scanning lines of the plurality of analog scanning lines, and a current value of the drive current is variably set based on the analog data voltage, each pixel circuit is electrically connected to a digital scanning line included in the plurality of digital scanning lines, an analog scanning line included in the plurality of analog scanning lines, the digital signal line, and the analog signal line, and in a period in which an s-th pixel circuit performs an analog current setting, a t-th pixel circuit performs the digital driving, the s-th pixel circuit being, of the plurality of pixel circuits, a pixel circuit electrically connected to an s-th digital scanning line and an s-th analog scanning line, s being an integer of 1 or more, and the t-th pixel circuit being, of the plurality of pixel circuits, a pixel circuit electrically connected to a t-th digital scanning line and a t-th analog scanning line, t being an integer of 1 or more and different from s.
Claim 1: An electro-optical device comprising: a plurality of digital scanning lines; a digital signal line; a plurality of pixel circuits; and a control line driving circuit configured to output an enable signal, wherein each pixel circuit of the plurality of pixel circuits includes a light emitting element, and a digital driving circuit configured to perform digital driving in which display data is set through the digital signal line when the digital driving circuit is selected through one of the digital scanning lines of the plurality of digital scanning lines, and the light emitting element is ON-state or OFF-state based on a grayscale value of the display data, each pixel circuit is electrically connected to a digital scanning line included in the plurality of digital scanning lines, and to the digital signal line, the digital driving circuit keeps the light emitting element ON-state by supplying a drive current to the light emitting element, in a period in which the enable signal is active, of a grayscale display period having a length corresponding to the grayscale value of the display data, the control line driving circuit variably sets the period in which the enable signal is active, and a ratio, with respect to the grayscale display period, of an ON-state period in which the light emitting element is ON-state changes in accordance with the period in which the enable signal is active.
Claim 9: a plurality of analog scanning lines; and an analog signal line, wherein each pixel circuit is electrically connected to an analog scanning line included in the plurality of analog scanning lines, and to the analog signal line, each pixel circuit includes an analog driving circuit configured to perform analog current setting in which an analog data voltage is set from the analog signal line when the analog driving circuit is selected by the analog scanning line, and a current value of the drive current is variably set based on the analog data voltage, and in the ON-state period, the digital driving circuit supplies the drive current from the analog driving circuit to the light emitting element.
Claim 10: wherein in a period in which an s-th pixel circuit, of the plurality of pixel circuits, electrically connected to an s-th digital scanning line and an s-th analog scanning line performs the analog current setting, a t-th pixel circuit, of the plurality of pixel circuits, electrically connected to a t-th digital scanning line and a t-th analog scanning line performs the digital driving, s being an integer of 1 or more, t being an integer of 1 or more and different from s.
Claim 15: wherein the digital driving circuit includes a storage circuit configured to store the display data, and a drive transistor configured to be on or off based on an output signal from the storage circuit, and to supply the drive current to the light emitting element when the drive transistor is on.
Claim 11: wherein the digital driving circuit includes a storage circuit configured to store the display data, and a first drive transistor and a second drive transistor provided in series between a supply node of the drive current and an end of the light emitting element, the first drive transistor is ON-state or OFF-state based on an output signal from the storage circuit, the second drive transistor is ON-state or OFF-state based on the enable signal, and when the first drive transistor and the second drive transistor are ON-state, the drive current is supplied to the light emitting element.
Claim 17: An electronic apparatus comprising: the electro-optical device according to claim 1.
Claim 13: An electronic apparatus comprising: the electro-optical device according to claim 1.


Allowable Subject Matter
Claims 2-14, 16, and 18 are subject to objection as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Claims 2-14, 16, and 18 are not subject to a double patenting rejection under the claims of US Application No. 17/559,083.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10311773 B2, US 10847077 B2, US 11138918 B2, US 20090102749 A1, US 10147350 B2, US 9653015 B2, US 10147349 B2, and US 9280934 B2 teach displays with both digital and analog driving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692